Citation Nr: 9906127	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-02 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for hearing loss of 
the left ear, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 determination of the Salt Lake City, 
Utah, Department of Veterans Affairs (VA) Regional Office 
(RO), wherein the RO continued a 10 percent evaluation for 
hearing loss of the left ear.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board finds that 
additional medical evidence is necessary prior to rendering a 
decision in the current appeal.  The Board also notes that in 
cases where the medical evidence accompanying the claim is 
not adequate for rating purposes, a VA examination will be 
afforded.  38 C.F.R. § 3.326 (1998).  The record shows that a 
VA audiological examination was conducted in September 1997.  
The record does not reflect that the veteran was afforded an 
examination by a physician with expertise in diseases of the 
ears, nose and throat.

The Board notes that the veteran is service-connected for 
hearing loss of the left ear in response to endolymphatic 
shunt surgery performed on the left ear in April 1974.  The 
record reflects that service connection for hearing loss was 
granted pursuant to 38 U.S.C.A. § 1151 (West 1991) (providing 
the criteria for compensation for additional disability 
caused by VA medical treatment).  The April 1974 VA inpatient 
treatment report shows that the inferior semicircular canal 
was inadvertently opened at the time of surgery.  

The veteran reported in correspondence dated in December 1997 
that he also has symptoms of "increased vertigo, nausea, wet 
face and neck, [and] pain."  The VA examiner in May 1994 
noted that the veteran gave a history of profuse, watery 
drainage from his left ear, which has persisted over the 
years, symptoms of headaches, and some vegetative symptoms.  
The examiner opined that the veteran has significant 
disability from these problems.  He also noted that the 
veteran has "typical Meniere's type vertigo attacks."  

In light of the foregoing, it is the opinion of the Board 
that a contemporaneous and thorough VA examination by a 
specialist in diseases of the ear would be of assistance to 
the Board in determining the severity of the veteran's 
service-connected disability, and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In light of the above, and to ensure full compliance with 
VA's duty to assist under 38 U.S.C. A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998), the case is REMANDED to the RO 
for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who have treated 
him for Meniere's disease and hearing 
loss since January 1996.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.


2.  The veteran should be afforded a VA 
examination by an appropriate 
specialist(s) to determine the nature of 
the veteran's ear disorder, and to obtain 
an opinion concerning the residuals of 
the endolymphatic shunt surgery.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner(s) must 
annotate the examination report that such 
review of the evidentiary record was 
accomplished.  The examination should 
include all necessary tests and studies.  
The examiner should identify all the 
veteran's symptoms and disorders 
associated with his ears.  

The examiner(s) should specifically 
render an opinion as to whether each ear 
disorder constitutes an event not 
reasonably foreseeable with respect to 
the placement of an endolymphatic shunt 
of the left ear.  It is also requested 
that the examiner(s) identify the current 
residuals of an inadvertent opening of 
the inferior semicircular canal noted at 
the time the endolymphatic shunt surgery 
in April 1974.  Any opinions expressed by 
the examiner(s) must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the veteran's 
hearing loss of the left ear.  The RO 
should also consider whether any separate 
evaluations are warranted for any other 
residuals of the veteran's left ear 
surgery.  The RO should also consider 
whether the schedular criteria with 
respect to the left ear disability is 
inadequate and whether an extra-schedular 
evaluation is warranted.  38 C.F.R. 
§ 3.321(b)(1) (1998). 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

